DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8th 2021 has been entered. 
Response to Amendment
3.          The Amendment filed on January 8th 2021 has been entered. Currently claims1, 2, 4, 5, 7, 8, 10 – 12, 14 and 15 have been amended with claims 1 - 15 pending in the application.

Response to Arguments
35 U.S.C. §103
4.	Applicant's arguments, see Remarks pp. 8 -10, filed January 8th 2021, with
respect to the rejections of claims 1-25 under 35 U.S.C. §103 have been fully

In regards to claim 1, applicant argues that the combination of Yin in view of Voigt fail to disclose remove block data from the locations within the object which are no longer referenced, 
Examiner respectfully disagrees and  submits that Yin teaches in paragraph [0024] the compaction of the heap 110 to reduce fragmentation of memory and in a complementary manner Voigt teaches in paragraph [0017] the purge of digest entries and in paragraph [0024] the removal of entries from the digest table that have low counts with low counts. 
Secondly, applicant argues that the cited references of Yin in view of Voigt do not teach retain, within the object, block data from the locations within the object
which are still referenced;
	Examiner respectfully disagrees and submits that Voigt teaches in paragraph [0024] the preservation of entries in the table with high counts (i.e. the chunks that have occurred frequently in the dataset).
	Thirdly, applicant argues that Voigt merely discloses removing entries with low counts, but is silent on removing entries with zero counts. Moreover, Voigt merely disclose removing entries in a table. Simply removing entries from a table does not disclose removing block data from location within an object.

In regards to claim 1 as amended, applicant argues that the cited reference of Yin in view of Voigt do not teach re-writing each of the one or more objects omitting the block data that is no longer referenced;
Examiner respectfully agrees.
Upon further consideration new grounds of rejection have been necessitated due
to Applicant's amendments and are made in view of Flynn et al., (United States Patent Publication Number 20130227236) hereinafter Flynn


Claim Rejections – 35 U.S.C. §103

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims 1 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (United States Patent Publication Number 20060173939) hereinafter Yin, in view of in view of Voigt et al. (United States Patent Publication Number 20140032507) hereinafter Voigt and in further view of Flynn et al., (United States Patent Publication Number 20130227236) hereinafter Flynn
Regarding claim 1 Yin teaches a method comprising creating data in a reference map of an object store to indicate which locations within one or more objects in the object store are currently referenced (The data structures 114 may include a plurality of by an object-key-to-location data structure, (Fig. 2 data structures [0026]) and which locations within the one or more objects are no longer referenced; (Fig. 10, (1008) old addresses of objects when moved in the heap  [0063])   and updating a hash-to-location data structure, (Fig. 2 data structures [0026])  to remove entries in the data structure, (Fig. 2 data structures [0026]) table corresponding to block data that have been removed (The garbage collector 112 frees unused memory from the heap 110 by using and updating information included in the data structures 114. The garbage collector 112 may also compact the heap 110 to reduce fragmentation of memory in the heap 110 [0024])(The garbage collector 112 starts (at block 1012) the compaction phase of garbage collection. The garbage collector compacts (at block 1014) the heap 110 by adjustments to the reverse references [0064])
Voight teaches for each of one or more objects, (chunks [0014]) these chunks comprise a dataset. See Fig. 2 altering the object (As the DDE sweeps through the chunks of data a digest is generated for each chunk 230. The digest is typically a hash [0017]) in the object store (Fig. 1, (102) data center [0008]) to remove block data (purge digest entries [0014]) from the locations within the object (logical addresses  which are no longer referenced (the DDE will remove the entries from the partial digest table
that have low count numbers [0024]) a low count means that a chunk does not occur very often and to retain block data (This preserves the entries in the table with high counts (i.e the chunks that have occurred frequently in the data set) [0024]) from the locations within the object (logical addresses that map to a single physical address in a given data set [0024]) which are still referenced (A high count means that a chunk occurs frequently [0024])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yin to incorporate the teachings of Voight for each of one or more objects, altering the object in the object store to remove block data from the locations within object which are no longer referenced and to retain block data from the locations within the object which are still referenced. By doing so the selection criteria for selecting the entries to be purged from the partial digest table may be based, in part, on the frequency that the chunks occur in the data set. Voight [0014].
Yin does not fully disclose re-writing each of the one or more objects omitting the block data that is no longer referenced; 
Flynn teaches re-writing each of the one or more objects (The data stored at media addresses 32, 872, and 3096 may be re-written [0412]) omitting the block data that is no longer referenced (An allocation entry may be used to track LIDs that are allocated to a client, but are not yet bound (e.g., are not associated with data stored on the non-volatile storage device 120). Therefore, unlike the storage entries (e.g., entries 1308, 1316, and 1318), an allocation entry 1314 may not include references to storage locations 1317; these references may be set to "unbound," NULL, or may be omitted. 
[0229])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yin in view of Voigt to incorporate the teachings of Flynn wherein re-writing each of the one or more objects omitting the block data that is no longer referenced. By doing so metadata 1319 associated with the allocation entry 1314 may indicate that the entry is not bound and/or associated with data. Flynn [0229] see also Flynn [0307]
Claim 7 corresponds to claim 1 and are rejected accordingly.

Regarding claim 2 Yin in view of Voight and in further view of Flynn teaches the method as recited in claim 1.
Yin as modified  further teaches comprising referencing the locations within the object in the object store using the hash-to location data structure, (Fig. 2 data structures [0026])  
Claim 12 corresponds to claim 2 and is rejected accordingly.
Regarding claim 3 Yin in view of Voight and in further view of Flynn teaches the method as recited in claim 1.
Yin as modified  further teaches comprising identifying which locations within the object in an object store are currently referenced, (a tracing procedure for determining live nodes, i.e., nodes that are in use, starts from the roots 301, 302 and traverses through the references to all living objects reachable from the roots 301, 302. [0036]) and which locations are no longer referenced (All other objects, namely obj 6306, obj7307, obj9309 and obj10310, are never traced, and are garbage. [0036])  by running a trace process that determines which locations within the object contain data that is still currently referenced (As can be seen from the directed graph 300 corresponding to the exemplary heap 400, the tracing procedure first reaches obj3303 and obj4304 from root1301 and root2302, and then reaches obj5305 and obj8308 via obj4304. [0036])
Claims 9 and 13 correspond to claim 3 and are rejected accordingly.

Regarding claim 4 Yin in view of Voight and in further view of Flynn teaches the method as recited in claim 3.
Yin as modified  further teaches wherein the trace process includes: creating a partial reference map for each block shard, to record the references found; (Construct RRR and AMT (partially) during the tracing phase, and [0050]) iterating within each key shard through the object-key-to-location data structure, (Fig. 2 data structures [0026])   for objects managed by the key shard (In FIG. 5a, at the end of an iteration obj3303 is pushed onto the mark stack. In the next iteration, obj3303 is popped off the mark stack. [0054]) and recording a reference in the partial reference map for each block location that appears in the object-key-to-location data structure, (Fig. 2 data structures [0026])   (In certain embodiments corresponding to the exemplary heap 400 shown in FIG. 4, the mark/scan based tracking process starts from root1301. Since root1301 reaches obj3303 via ptr5405, the address of obj3303 is inserted (reference numeral 502 of FIG. 5a) into AMT 602, and the reversed reference &ptr5/root1604 is appended (reference numeral 502 of FIG. 5a) to RRR (obj3) 606. [0054]) and sending the partial reference map to a corresponding block shard server (Move survived objects to the calculated new positions; [0041]) (the new addresses in the heap 110 corresponds to the block shard server [0063])
Claims 10 and 14 correspond to claim 4 and are rejected accordingly.

Regarding claim 5 Yin in view of Voight and in further view of Flynn teaches the method as recited in claim 1.
Yin as modified  further teaches comprising: deleting the reference map (Fig. 10, (1010) delete unreferenced objects from the heap [0063]) after it has been used to update the hash-to- location data structure, (Fig. 2 data structures [0026])   (when an to remove all entries in the data structure, (Fig. 2 data structures [0026])   that correspond to block data that have been removed from the object store (After objects have been deleted from a heap 110, the heap 110 may need to be compacted to remove fragmentation in the heap [0038]) 
Claims 8 and 15 correspond to claim 5 and are rejected accordingly.


Regarding claim 6 Yin in view of Voight and in further view of Flynn teaches the method as recited in claim 4.
Yin as modified  further teaches comprising, collecting with the block shard server the reference maps from every key shard, (Fig. 2, (200a – 200n) Reversed Reference Records (RRR) [0027] are obtained by traversing root1 and root2 respectively to trace all objects found in their respective nodes [0032]) and removing with the block shard server blocks that are no longer referenced (After objects have been deleted from a heap 110, the heap 110 may need to be compacted to remove fragmentation in the heap. [0038])

	Regarding claim 11 Voight teaches an apparatus, comprising: at least one non-transitory medium (non-transitory computer readable medium [0010]) for execution by a processor (Fig. 1, [one or more processors 104, 0008]) in a server, (one or more servers [0008]) the at least one non-transitory medium including at least: 43504US04 one or more instructions (computer readable instructions, such as programming code or the like, [0010]) for creating data (a digest is generated for each chunk 230. The digest is typically a hash, [0017) in a reference map of the memory (mapping table [0015]) to indicate which locations (logical addresses that map to a single physical address in a given data set [0024])  within an object (chunks [0014]) these chunks comprise a dataset. See Fig. 2  in an object store (Fig. 1, (102) data center [0008])  are currently referenced, (A high count means that a chunk occurs frequently [0024]) by an object-key-to-location data structure, (digest table [0022]) see paragraph [0017] the digest is typically a hash and which locations are no longer referenced, (the DDE will remove the entries from the partial digest table that have low count numbers [0024]) a low count means that a chunk does not occur very often wherein the object in the object store is split into a plurality of a blocks (the data is divided into chunks [0016]) see Fig. 2 N Chunks and the blocks (chunks [0016]) are stored in a block store; (Fig. 2 (220) data set [0015]) one or more instructions for altering the object (a digest is generated for each chunk 230. The digest is typically a hash, [0017]) in the object store (Fig. 1, (102) data center [0008]) to remove block data (purge digest entries [0014])  from the locations (logical addresses that map to a single physical address in a given data set [0024])   which are no longer referenced (the DDE will remove the entries from the partial digest a low count means that a chunk does not occur very often and to retain, (This preserves the entries in the table with high counts (i.e the chunks that have occurred frequently in the data set) [0024])   within the object, (logical addresses that map to a single physical address in a given data set [0024])   block data digest entries [0014])  from the locations within the object (logical addresses that map to a single physical address in a given data set [0024])    which are still referenced; (A high count means that a chunk occurs frequently [0024])
Voight does not fully disclose  and one or more instructions for updating a hash-to-location data structure  identifying locations of block data within the object to remove entries in the data structure identifying locations of block data that have been removed; one or more instructions for re-writing the object omitting the block data that is no longer referenced.
Yin teaches and one or more instructions for updating a hash-to-location data structure, (Fig. 2 data structures [0026])  identifying locations (old and new addresses [0063]) of block data (Fig. 10, (1006) records [0062]) within the object (Fig. 10, (1000) object in a heap [0061])  to remove entries (remove fragmentation in the heap [0038]) in the data structure, (Fig. 2 data structures [0026])  identifying locations of block data that have been removed (ABS., unreferenced objects that have been deleted) (Fig. 10, (1010) delete unreferenced objects from the heap [0063])

Flynn teaches one or more instructions for re-writing each of the one or more objects (The data stored at media addresses 32, 872, and 3096 may be re-written [0412]) omitting the block data that is no longer referenced (An allocation entry may be used to track LIDs that are allocated to a client, but are not yet bound (e.g., are not associated with data stored on the non-volatile storage device 120). Therefore, unlike the storage entries (e.g., entries 1308, 1316, and 1318), an allocation entry 1314 may not include references to storage locations 1317; these references may be set to "unbound," NULL, or may be omitted. 
[0229])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voigt in view of Yin   of to incorporate the teachings of Flynn wherein one or more instructions for re-writing each of the one or more objects omitting the block data that is no longer referenced. By see also Flynn [0307]

	Examiner's Request
6. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner



Conclusion

7. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
	David Ungar (United States Patent Publication Number 20010013117) teaches method and apparatus for finding bugs related to garbage collection in a virtual machine
8.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published

for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/Kweku Halm/
Examiner
Art Unit 2166
01/27/2021
	/MARK D FEATHERSTONE/   Supervisory Patent Examiner, Art Unit 2166